Citation Nr: 0300071	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to May 17, 1988, 
for the grant of entitlement to dependency and indemnity 
compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1944 to 
January 1947.  He died August 12, 1976; the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Columbia, South Carolina.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  The veteran died August 12, 1976; at the time of his 
death he had been in receipt of 100 percent compensation 
benefits since 1947.

3.  The RO received an original claim of entitlement to 
dependency and indemnity compensation benefits in 
September 1976.

4.  In an unappealed rating decision dated in October 
1976, the RO denied the appellant's entitlement to service 
connection for the cause of the veteran's death; this 
decision was consistent with the evidence then of record.

5.  The RO received the appellant's application to reopen 
her claim of entitlement to dependency and indemnity 
compensation May 17, 1999.

6.  Dependency and indemnity compensation benefits were 
granted effective May 17, 1998, based on the veteran's 
receipt of 100 percent compensation for a 
10-year period prior to his death and pursuant to a 
liberalizing law that became effective on October 1, 1978.

7.  The appellant was not in receipt of any VA benefits 
and did not initiate any contact with VA from the time of 
the 1976 decision until May 17, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to May 17, 1998, 
for the grant of dependency and indemnity compensation 
benefits have not been met.  38 U.S.C.A. §§ 1318, 5101, 
5110(a), (d), and (g) (West 1991); 38 C.F.R. §§ 3.105(a), 
3.114, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appellant's appeal, but since 
the RO's last consideration of the issue decided herein, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the appellant's claim was most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, the appellant has been 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determination.  In this case, the appellant's 
contentions focus on evidence already in the claims file 
and considered by the RO in connection with a 1976 denial 
of benefits and then a July 1999 grant of benefits.  
Neither the appellant nor her representative has 
identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or 
information.  Therefore, based on the specific nature of 
the benefit sought on appeal, the Board is satisfied that 
the RO has complied with both the notification 
requirements, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the duty to assist requirements of the VCAA 
and its implementing regulations.  

Legal Criteria

Dependency and indemnity compensation benefits are 
warranted if the evidence shows that service-connected 
disability either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2002).  Dependency and 
indemnity compensation benefits are also payable under 
certain circumstances if the veteran was in receipt of or 
entitled to receive compensation at the time of death for 
a service-connected disability which had been totally 
disabling for a specified period of time.  38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2002) (formerly 38 U.S.C. 
§ 410(b), later renumbered 38 U.S.C. § 418 and then 
renumbered 38 U.S.C. § 1318).  The law currently codified 
at 38 U.S.C.A. § 1318 was originally enacted in 1978 and 
was effective as of October 1, 1978.  See Pub. L. 95-479, 
92 Stat. 1560 (1978).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2002).  Ischemic heart disease or other 
cardiovascular disease developing in a veteran who has a 
service-connected amputation of one lower extremity at or 
above the knee or service-connected amputations of both 
lower extremities at or above the ankles, shall be held to 
be the proximate result of the service-connected 
amputation or amputations.  38 C.F.R. § 3.310(b) (2002) 
(as revised at 66 Fed. Reg. 18,195, 18,198, 
(April 6, 2001)).  The liberalizing basis for entitlement 
currently codified at 38 C.F.R. § 3.310(b) originally 
became effective August 28, 1979.  See 44 Fed. Reg. 
50,340.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
In order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  In Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993), the United States 
Court of Veterans Appeals held that clear and unmistakable 
error is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
When attempting to raise a claim of clear and unmistakable 
error, a claimant must describe the alleged error with 
some degree of specificity, and, unless it is the kind of 
error, that if true, would be clear and unmistakable error 
on its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that 
neither a claim alleging improper weighing and evaluating 
of the evidence in a previous adjudication, nor general, 
non-specific claims (including sweeping allegations of 
failures to follow the regulations or to provide due 
process), meet the restrictive definition of clear and 
unmistakable error.  Id. at 44.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400. 

Benefits based on service-connected death after separation 
from service will be assigned effective the first day of 
the month in which the veteran's death occurred if claim 
is received within one year after the date of death.  
Otherwise, the effective date will be the date of receipt 
of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  
Where a benefit is granted pursuant to receipt of new and 
material evidence after a final disallowance, the 
effective date of the grant will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).

When dependency and indemnity compensation is awarded 
pursuant to a liberalizing law, the effective date of the 
award shall be fixed based on facts found, but shall not 
be earlier than the effective date of the act.  38 C.F.R. 
§ 3.144(a); see 38 U.S.C.A. § 5110(g).  If a claim is 
reviewed on VA's initiative, or at the claimant's request, 
within one year from the effective date of the new law, 
benefits may be awarded from the effective date of the 
law.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on 
VA's initiative more than one year after the effective 
date of the new law, benefits may be awarded for a period 
of one year prior to the date entitlement is found.  38 
C.F.R. § 3.114(a)(2).  If a claim is reviewed at the 
claimant's request more than one year after the effective 
date of the act, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).

Factual Background and Analysis

The veteran incurred injury to his lower extremities 
during active combat service and was in receipt of a 100 
percent disability rating from January 27, 1947, up and 
until his death on August 12, 1976.  The 100 percent 
rating assignment was based on service-connected residuals 
of amputations of the lower extremities.  The cause of the 
veteran's death was coronary occlusion due to generalized 
arteriosclerosis.  The veteran was not service-connected 
for such during his lifetime.

In September 1976, the RO received the appellant's 
application for dependency and indemnity compensation 
benefits.  The appellant identified that the veteran had 
been in receipt of 100 percent compensation at the time of 
his death.  In a decision dated in October 1976, the RO 
denied entitlement to service connection for the cause of 
the veteran's death on the basis that the cause of the 
veteran's death was not shown in service and not shown to 
be related thereto.  The RO notified the appellant of that 
determination and informed her of her appellate rights by 
letter also dated in October 1976.  The appellant did not 
appeal.  In the October 1976 letter, the RO also advised 
the appellant that to consider a claim of entitlement to 
death pension benefits additional information was needed.  
The RO provided the appellant with the appropriate form.  

In December 1976, the RO granted the appellant burial 
benefits and again advised the appellant that there was no 
evidence showing that the veteran's death was service-
connected.  In May 1977 the RO advised the appellant's 
Congressman of the appellant's potential bases for 
entitlement and provided application forms relevant to 
educational and death pension benefits.  

The next correspondence from the appellant is date-stamped 
as received by the RO on May 17, 1999.  In a rating 
decision dated in July 1999, the RO granted the 
appellant's entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318, 
effective May 17, 1999.  The RO denied entitlement to 
service connection for the cause of the veteran's death 
under 38 C.F.R. § 3.312.  The appellant claimed clear and 
unmistakable error in the effective date assigned to the 
grant of death benefits.  Thereafter, in a decision dated 
in August 2001, the RO determined that clear and 
unmistakable error had been made and revised the assigned 
effective date of the grant of benefits under 38 U.S.C.A. 
§ 1318 to May 17, 1998.  

The appellant argues that she is entitled to death 
benefits back to the date of the veteran's death.  She 
first argues that the veteran was in receipt of a 100 
percent rating for more than 10 years prior to his death 
and that dependency and indemnity compensation should be 
awarded on such basis back to the date of his death.  In 
appeal correspondence, the appellant has also argued that 
an effective date for death benefits back to the date of 
the veteran's death is warranted based on the RO's failure 
to award dependency and indemnity compensation pursuant to 
38 C.F.R. § 3.310(b).  

The Board recognizes both that the appellant met the 
requirements for payment of dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 as of 
October 1, 1978, and that as the veteran was service-
connected for amputations of both lower extremities, his 
death from heart disease would be considered proximately 
due to service-connected disability pursuant to 
38 C.F.R. § 3.310(b).

VA laws and regulations extant at the time of the RO's 
1976 rating decision denying benefits, did not, however, 
include the above-cited bases of entitlement to dependency 
and indemnity compensation.  The provisions in question 
became effective October 1, 1978, and August 28, 1979, 
respectively.  The appellant did not appeal the 1976 
decision and such became final in the absence of clear and 
unmistakable error.  There is no basis for concluding that 
the 1976 denial was clearly and unmistakably erroneous..  
The appellant did not reapply for dependency and indemnity 
benefits when either liberalizing law was enacted.  
Rather, the appellant's reopened claim was received only 
in May 1999.  Thus, the RO's grant of benefits was made 
effective one year prior to that date, consistent with the 
provisions of 38 C.F.R. §§ 3.114, 3.400.  

The Board has considered the appellant's argument to the 
effect that she met the criteria for benefits at the time 
of the 1976 decision and continued to meet such criteria 
thereafter.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that there is 
no duty to advise claimants of a change in the law unless 
there is a specific regulatory requirement to do so, or 
when VA knew or should have known of the claimant's 
eligibility under the new law.  Lyman v. Brown, 5 Vet. 
App. 194, 197 (1993).  

In Blount v. West, 11 Vet. App. 34 (1998) (per curiam), 
the Court determined that VA was under an obligation to 
notify the appellant of her eligibility for benefits 
pursuant to 38 U.S.C.A. § 1318.  In Blount, the appellant 
had been in receipt of VA death pension benefits, and had 
completed periodic information forms.  Thus, she was in 
direct contact with VA.  Moreover, the Court determined 
that such eligibility updates should be considered claims, 
and noted that pursuant to 38 U.S.C.A. § 5101(b)(1), a 
claim by a surviving spouse for death pension shall also 
be considered to be a claim for dependency and indemnity 
compensation. The facts of the instant case may be clearly 
distinguished from Blount.  Here the appellant was not in 
receipt of any ongoing benefits and did not contact VA for 
decades following the 1976 denial of benefits.  The Board 
emphasizes that the appellant was specifically provided 
with forms so as to apply for pension and educational 
benefits, yet she did not respond.  Nor is there other 
correspondence in the claims file evidencing the 
appellant's intent to pursue death benefits in the interim 
between the 1976 unappealed rating decision and her May 
1999 application to reopen her claim.  As such, VA was 
under no obligation to notify the appellant of her 
entitlement under either new law.  

Here the Board notes that 38 C.F.R. § 3.114 specifically 
provides that in no case shall the assigned effective date 
be earlier than the effective date of the act.  38 C.F.R. 
§ 3.144(a); see 38 U.S.C.A. § 5110(g).  Furthermore, 
application of either 38 U.S.C.A. § 1318 or 38 C.F.R. 
§ 3.310(b) as a liberalizing provision is still subject to 
the limitation that, where reviewed at the appellant's 
request more than one year after enactment of the 
liberalizing provision, an effective date no more than one 
year prior to receipt of the claim may be assigned.  
Because the appellant's eventual claim to reopen was 
received more than one year after the effective date of 
both new laws, the appellant is entitled to an effective 
date no more than one year prior to the date of receipt of 
that claim, May 17, 1998.  38 U.S.C.A. §§ 1318, 5101, 
5110(a), (d), and (g); 38 C.F.R. §§ 3.114, 3.400; Blount, 
11 Vet. App. at 36.  Such is the earliest effective date 
that may be assigned by application of the liberalizing 
provisions of either 38 U.S.C.A. § 1318 or 38 C.F.R. 
§ 3.310(b).


ORDER

Entitlement to an effective date prior to May 17, 1998, 
for the grant of dependency and indemnity compensation 
benefits is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

